

Exhibit 10.3


SUMMARY OF TRUSTEE COMPENSATION ARRANGEMENTS


Eversource Energy ("Eversource") pays each non-employee Trustee serving on
January 1 an annual cash retainer in the amount of $100,000 for service on the
Board during his or her term of office, including participation in all Board and
Committee meetings. In addition, Trustees holding the positions of Lead Trustee,
Chair of the Audit Committee, Chair of the Compensation Committee, Chair of the
Corporate Governance Committee, and Chair of the Finance Committee on January 1
receive annual cash retainers in the amounts set forth below. All cash retainers
are payable in equal installments on the first business day of each calendar
quarter.


Retainer
2016 
Annual Amount
 
 
Lead Trustee
$27,500
Audit Committee Chair
$17,500
Compensation Committee Chair
$12,500
Corporate Governance Committee Chair
$12,500
Finance Committee Chair
$12,500



Each non-employee Trustee serving on January 1 also receives a grant under the
Eversource Incentive Plan (the "Plan"), effective on the 10th business day of
each such year, of that number of Restricted Share Units ("RSUs") resulting from
dividing $135,000 by the average closing price of our common shares as reported
on the New York Stock Exchange for the 10 trading days immediately preceding
such date and rounding the resulting amount to the nearest whole RSU. RSUs vest
on the next business day following the grant, and distribution to the Trustee in
equivalent common shares is deferred until the tenth business day of January of
the year following retirement from Board service. Any individual who is elected
to serve as a Trustee after January 1 of any calendar year receives an RSU grant
prorated from the date of such election and granted on the first business day of
the month following such election.


On January 17, 2017, each non-employee Trustee was granted 2,452 RSUs under the
Plan, all of which vested on January 18, 2017.


Share ownership guidelines set forth in Eversource’s Corporate Governance
Guidelines require each Trustee to attain and hold 7,500 common shares and/or
RSUs of the Company within five years from January 1 of the year succeeding
their date of election to the Board. All of the current Trustees exceed the
share ownership threshold.


Pursuant to the Company’s Deferred Compensation Plan, prior to the year earned,
each Trustee may irrevocably elect to defer receipt of all or a portion of their
cash compensation. Deferred funds are credited with deemed earnings on various
deemed investments as permitted by the Deferred Compensation Plan. Deferred cash
compensation is payable either in a lump sum or in installments in accordance
with the Trustee’s prior election. There were no above-market earnings in
deferred compensation value during 2016, as the terms of the Deferred
Compensation Plan provide for market-based investments, including Company Common
Shares. We do not provide pension benefits to our non-employee Trustees.


In addition, when applicable, we pay travel-related expenses for spouses of
Trustees who attend Board functions, but the Company does not pay tax gross-up
payments in connection with such expenses. The Internal Revenue Service
considers payment of travel expenses for a Trustee’s spouse to be imputed income
to the individual Trustee. There were no reportable travel-related expenses for
spouses of Trustees during 2016.


